     Case: 1:19-cr-00733 Document #: 48 Filed: 11/21/19 Page 1 of 1 PageID #:251

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                        Case No.: 1:19−cr−00733
                                                          Honorable Jeffrey T. Gilbert
Erick Bustamante, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 21, 2019:


         MINUTE entry before the Honorable Maria Valdez: The Court is in receipt of the
transcript of the Preliminary Hearing in this case. The Government and Defendants Owen
and Barton may file a closing statement by 5:00 PM, December 4, 2019. The Court will
issue it's ruling on the Preliminary Hearing thereafter. Mailed notice (lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
